DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 4,985,367 to Takada.
With respect to claim 8, Takada discloses a bipolar transistor (e.g., lateral PNP bipolar transistor) (Takada, Figs. 1F, 2-3, Col. 2, lines 33-67; Col. 3, lines 18-67; Cols. 4-5), comprising:
       a semiconductor substrate (e.g., a silicon substrate 21/23) (Takada, Figs. 1F, 2-3, Col. 3, lines 28-47) having a first surface (e.g., an upper surface of the silicon layer 23) and a first doping region (e.g., an emitter region 37) (Takada, Figs. 1F, 2-3, Col. 4, lines 16-18) in the semiconductor substrate (21/23), the first doping region (37) being an emitter region of the bipolar transistor;
       a first insulating layer (e.g., an oxide layer 33) (Takada, Figs. 1F, 2-3, Col. 3, lines 64-67) on the first surface (e.g., the upper surface of the silicon layer 23) of the semiconductor substrate (21/23), the first insulating28Infineon Ref: No. 2010P50717 USO2 MBH Ref. No. 1012-2855layer having a first opening (e.g., a contact hole to form the emitter electrode and to expose the emitter region 37) (Takada, Figs. 1F, 2-3, Col. 3, lines 64-67; Col. 4, lines 43-53) arranged above the first doping region (e.g., the emitter region 37);
       a mask layer (e.g., polycrystalline silicon layer 35) (Takada, Figs. 1F, 2-3, Col. 3, line 67; Col. 4, lines 1-5) comprising silicon, the mask layer (35) being fully laterally planar, the mask layer (e.g., 35) arranged on the first insulating layer (e.g., 33) and having a first opening (e.g., a contact hole for the emitter region 37), the first opening (e.g., the contact hole to form the emitter electrode and to expose the emitter region 37) (Takada, Figs. 1F, 2-3, Col. 4, lines 43-53) in the first insulating layer (e.g., 33) and the first opening in the mask layer (e.g., 35) being laterally centered with respect to the first doping region (e.g., the emitter region 37);
       a second insulating layer (e.g., 43/45/47) (Takada, Figs. 1F, 2-3, Col. 4, lines 34-53) on the mask layer (e.g., 35) and having a first opening above the first opening of the mask layer (e.g., 35);
       a first contact element (e.g., 57) (Takada, Figs. 1F, 2-3, Col. 5, lines 2-8) completely filling the first opening of the second insulating layer (43/45/47), the first opening of the mask layer (35) and the first opening of the first insulating layer (e.g., 33), the first contact element (57) electrically connecting (Takada, Figs. 1F, 2-3, Col. 5, lines 41-48) the first doping region (e.g., 37) with the mask layer (e.g., 35); and
       a metallization layer (e.g., contact 57 including a metal layer on the contact plug in the openings of the polysilicon layer 35 and the insulating layers 33/43/45/47) (Takada, Figs. 1F, 2-3, Col. 4, lines 46-50) formed on the second insulating layer (43/45/47) and on the first contact element.  
Regarding Claim 9, Takada discloses the bipolar transistor of claim 8. Further, Takada discloses the bipolar transistor, wherein the first opening of the second insulating layer (e.g., 43/45/47) (Takada, Figs. 1F, 2-3, Col. 4, lines 38-53) has a larger lateral width than the first opening of the mask layer (35).
Regarding Claim 10, Takada discloses the bipolar transistor of claim 9. Further, Takada discloses the bipolar transistor, wherein the first opening (Takada, Figs. 1F, 2-3, Col. 4, lines 43-53) of the first insulating layer (e.g., 33) has a same lateral width as the first opening of the mask layer (e.g., 35).
Regarding Claim 11, Takada discloses the bipolar transistor of claim 8. Further, Takada discloses the bipolar transistor, wherein the mask layer (e.g., 35) (Takada, Figs. 1F, 2-3, Col. 3, line 67; Col. 4, lines 1-5) comprises a lateral surface that is opposite from the first surface of the semiconductor substrate (21/23), wherein the second insulating layer (43/45/47) (Takada, Figs. 1F, 2-3, Col. 4, lines 34-53) is formed directly on a first portion of the lateral surface, and wherein a second portion of the lateral surface of the mask layer (35) laterally extends out from underneath the second insulating layer (43/45/47).
Regarding Claim 12, Takada discloses the bipolar transistor of claim 11. Further, Takada discloses the bipolar transistor, wherein the first opening of the first insulating layer (e.g., 33) (Takada, Figs. 1F, 2-3, Col. 4, lines 34-53) and the first opening of the mask layer (e.g., 35) collectively form a single width opening that extends from the first surface of the semiconductor substrate (21/23) to the lateral surface of the mask layer (35), and wherein the first contact element (e.g., 57) (Takada, Figs. 1F, 2-3, Col. 5, lines 2-8) completely fills the single width opening.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4,985,367 to Takada in view of Mastroianni (US Patent No. 4,830,973).
With respect to claim 1, Takada discloses a circuit (e.g., lateral PNP bipolar transistor) (Takada, Figs. 1F, 2-3, Col. 2, lines 33-67; Col. 3, lines 18-67; Cols. 4-5), comprising:
       a semiconductor substrate (e.g., a silicon substrate 21/23) (Takada, Figs. 1F, 2-3, Col. 3, lines 28-47), the semiconductor substrate having a first surface (e.g., an upper surface of the silicon layer 23);
       a first doping region (e.g., an emitter region 37) (Takada, Figs. 1F, 2-3, Col. 4, lines 16-18) in the semiconductor substrate (21/23);
       a second doping region (41) (Takada, Figs. 1F, 2-3, Col. 4, lines 30-34) in the semiconductor substrate (21/23), the first doping region (37) and the second doping region (41) being laterally spaced apart from each other;
       a first insulating layer (e.g., an oxide layer 33) (Takada, Figs. 1F, 2-3, Col. 3, lines 64-67) on the first surface (e.g., the upper surface of the silicon layer 23) of the semiconductor substrate (21/23), the first insulating28Infineon Ref: No. 2010P50717 USO2 MBH Ref. No. 1012-2855layer having a first opening (e.g., a contact hole to form the emitter electrode and to expose the emitter region 37) (Takada, Figs. 1F, 2-3, Col. 3, lines 64-67; Col. 4, lines 43-53) arranged above the first doping region (e.g., the emitter region 37);
       a polysilicon layer (e.g., polycrystalline silicon layer 35) (Takada, Figs. 1F, 2-3, Col. 3, line 67; Col. 4, lines 1-5) on the first insulating layer (33), the polysilicon layer (35) being fully laterally planar, the polysilicon layer (e.g., 35) having a first opening (e.g., a contact hole for the emitter region 37), the first opening (e.g., the contact hole to form the emitter electrode and to expose the emitter region 37) (Takada, Figs. 1F, 2-3, Col. 4, lines 43-53) of the polysilicon layer (35) being arranged above the first opening of the first insulating layer (33);
       a second insulating layer (e.g., 43/45/47) (Takada, Figs. 1F, 2-3, Col. 4, lines 34-53) on the polysilicon layer (e.g., 35) and having a first opening, the first opening of the second insulating layer (e.g., 43/45/47) arranged above the first opening of the polysilicon layer (e.g., 35);
       a first contact element (e.g., 57) (Takada, Figs. 1F, 2-3, Col. 5, lines 2-8) disposed in the first opening of the first insulating layer (33), the first opening of the polysilicon layer (e.g., 35) and the first opening of the second insulating layer (e.g., 43/45/47), the first contact element (e.g., 57) being in electrical contact (Takada, Figs. 1F, 2-3, Col. 5, lines 41-48) with the first doping region (e.g., 37) and the polysilicon layer (e.g., 35).  
Further, Takada does not specifically disclose an integrated circuit, comprising:  (1) a first insulating layer having a second opening arranged above the second doping region; a polysilicon layer having a second opening, the second opening of the polysilicon layer being arranged above the second opening of the first insulating layer; a second insulating layer having a second opening, the second opening of the second insulating layer arranged above the second opening of the polysilicon layer; and a second contact element disposed in the second opening of the first insulating layer, the second opening of the polysilicon layer and the second opening of the second insulating layer, the second contact element being in electrical contact with the second doping region and the polysilicon layer, (2) wherein the polysilicon layer electrically connects the first contact element with the second contact element.
Regarding (1), Takada teaches forming highly integrated lateral PNP or NPN transistors (Takada, Figs. 1F, 2-3, Col. 2, lines 57-67; Col. 5, lines 39-67), wherein the lateral bipolar transistor includes a polysilicon pattern connected to the emitter region to suppress deterioration of the characteristics of the transistor. Thus, a person of ordinary skill in the art would recognize that forming a second NPN transistor formed as a first PNP transistor would result in forming a first insulating layer having a second opening arranged above the second doping region; a polysilicon layer having a second opening; a second insulating layer having a second opening; and a second contact element disposed in the second opening of the first insulating layer, the second opening of the polysilicon layer and the second opening of the second insulating layer, the second contact element being in electrical contact with the second doping region and the polysilicon layer.
Regarding (2), Mastroianni teaches an integrated circuit (Mastroianni, Figs. 1A-1B, 2, Col. 1, lines 6-12; lines 30-48; Col. 3, lines 58-67; Col. 4, lines 1-67; Col. 5, lines 1-49; Col. 8, lines 28-43; Col. 11, lines 13-22) comprising complementary bipolar transistors and complementary MOS transistors, wherein the emitter (64) of the NPN bipolar transistor and the emitter (55) of the PNP bipolar transistor are connected together with the interconnect (80/82) (Mastroianni, Figs. 1A-1B, 2, Col. 5, lines 35-43) and to the output node (32), and the interconnect has multilayer arrangement wherein the first contact is provided to the semiconductor regions and the second metal interconnects the first contact and the semiconductor regions.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the circuit of Takada by forming integrated circuit including the NPN bipolar transistor and PNP bipolar transistors having interconnected emitters as taught by Mastroianni, wherein each of the NPN and PNP bipolar transistors includes a polysilicon pattern connected to the emitter region as taught by Takada such that the NPN and PNP bipolar transistors include a polysilicon layer having first and second openings connected to the first and second doping regions, respectively to have the integrated circuit, comprising:  a first insulating layer having a second opening arranged above the second doping region; a polysilicon layer having a second opening, the second opening of the polysilicon layer being arranged above the second opening of the first insulating layer; a second insulating layer having a second opening, the second opening of the second insulating layer arranged above the second opening of the polysilicon layer; and a second contact element disposed in the second opening of the first insulating layer, the second opening of the polysilicon layer and the second opening of the second insulating layer, the second contact element being in electrical contact with the second doping region and the polysilicon layer, wherein the polysilicon layer electrically connects the first contact element with the second contact element in order to provide highly integrated lateral transistors with improved characteristics and possessing high current amplitude; and to provide low power complex integrated circuit on a common substrate that is very compact and having a great flexibility (Takada, Col. 2, lines 57-67; Col. 5, lines 64-67; Mastroianni, Col. 1, lines 6-12; lines 30-48; 1Col. 11, lines 13-22).
Regarding Claim 3, Takada in view of Mastroianni discloses the integrated circuit of claim 1. Further, Takada discloses the integrated circuit, wherein the first opening (Takada, Figs. 1F, 2-3, Col. 4, lines 43-53) of the polysilicon layer (35) is laterally centered with the first opening of the first insulating layer (33), wherein the first opening of the first insulating layer (33) is laterally centered with the first doping region (37), but does not specifically disclose that the second opening of the polysilicon layer is laterally centered with the second opening of the first insulating layer, and wherein the second opening of the first insulating layer is laterally centered with the second doping region.
However, Takada teaches forming highly integrated lateral PNP or NPN transistors (Takada, Figs. 1F, 2-3, Col. 2, lines 57-67; Col. 5, lines 39-67). Further, Mastroianni teaches forming an integrated circuit comprising complementary bipolar transistors including the NPN bipolar transistor and the PNP bipolar transistor (Mastroianni, Figs. 1A-1B, 2, Col. 4, lines 1-67; Col. 5, lines 1-49; Col. 8, lines 28-43; Col. 11, lines 13-22).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to further modify the circuit of Takada/Mastroianni by forming integrated circuit including the NPN bipolar transistor and PNP bipolar transistors as taught by Mastroianni, wherein each of the NPN and PNP bipolar transistors includes a polysilicon pattern connected to the emitter region as taught by Takada such that the NPN and PNP bipolar transistors include a polysilicon layer having first and second openings connected to the first and second doping regions, respectively to have the integrated circuit, wherein the second opening of the polysilicon layer is laterally centered with the second opening of the first insulating layer, and wherein the second opening of the first insulating layer is laterally centered with the second doping region in order to provide highly integrated lateral transistors with improved characteristics and possessing high current amplitude; and to provide low power complex integrated circuit on a common substrate that is very compact and having a great flexibility (Takada, Col. 2, lines 57-67; Col. 5, lines 64-67; Mastroianni, Col. 1, lines 6-12; lines 30-48; 1Col. 11, lines 13-22).
Regarding Claim 4, Takada in view of Mastroianni discloses the integrated circuit of claim 1. Further, Takada discloses the integrated circuit, wherein the first doping region (37) (Takada, Figs. 1F, 2-3, Col. 4, lines 16-18) is an emitter region of a first bipolar transistor (PNP bipolar transistor).
Regarding Claim 5, Takada in view of Mastroianni discloses the integrated circuit of claim 4. Further, Takada does not specifically disclose that the second doping region is an emitter region of a second bipolar transistor. However, Takada teaches forming highly integrated lateral PNP or NPN transistors (Takada, Figs. 1F, 2-3, Col. 2, lines 57-67; Col. 5, lines 39-67). Further, Mastroianni teaches forming an integrated circuit comprising complementary bipolar transistors including the NPN bipolar transistor and the PNP bipolar transistor (Mastroianni, Figs. 1A-1B, 2, Col. 4, lines 1-67; Col. 5, lines 1-49; Col. 8, lines 28-43; Col. 11, lines 13-22).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to further modify the circuit of Takada/Mastroianni by forming integrated circuit including the NPN bipolar transistor and PNP bipolar transistors as taught by Mastroianni, wherein each of the NPN and PNP bipolar transistors includes a polysilicon pattern connected to the emitter region as taught by Takada such that the NPN and PNP bipolar transistors include an emitter region as the first and second doping regions, respectively to have the integrated circuit, wherein the second doping region is an emitter region of a second bipolar transistor in order to provide highly integrated lateral transistors with improved characteristics and possessing high current amplitude; and to provide low power complex integrated circuit on a common substrate that is very compact and having a great flexibility (Takada, Col. 2, lines 57-67; Col. 5, lines 64-67; Mastroianni, Col. 1, lines 6-12; lines 30-48; 1Col. 11, lines 13-22).
Regarding Claim 6, Takada in view of Mastroianni discloses the integrated circuit of claim 1. Further, Takada discloses the integrated circuit, wherein the polysilicon layer (35) comprises a lateral surface that is opposite from the first surface of the semiconductor substrate, wherein the second insulating layer (43/45/47) (Takada, Figs. 1F, 2-3, Col. 4, lines 34-53) is formed directly on a first portion of the lateral surface (e.g., polysilicon layer 35 having a first portion of the surface in direct contact with the second insulating layer 43 and a second portion of the surface exposed by the opening of the second insulating layer 43/45/47), and wherein a second portion of the lateral surface of the polysilicon layer (35) laterally extends out from underneath the insulating layer.
Regarding Claim 7, Takada in view of Mastroianni discloses the integrated circuit of claim 6. Further, Takada discloses the integrated circuit, wherein the first opening of the first insulating layer (33) (Takada, Figs. 1F, 2-3, Col. 4, lines 34-53) and the first opening of the polysilicon layer (35) collectively form a single width opening that extends from the first surface of the semiconductor substrate to a lateral surface of the polysilicon layer (35), and wherein the first contact element (57) (Takada, Figs. 1F, 2-3, Col. 5, lines 2-8) completely fills the single width opening.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 4,985,367 to Takada in view of Mastroianni (US Patent No. 4,830,973) as applied to claim 1, and further in view of Balster et al. (US 2010/0032804, hereinafter Balster).
Regarding Claim 2, Takada in view of Mastroianni discloses the integrated circuit of claim 1. Further, Takada does not specifically disclose that the first contact element and second contact element are formed of polysilicon material. However, Balster teaches forming NPN and PNP bipolar transistor (Balster, Fig. 1G, ¶0002, ¶0005, ¶0009-¶0021), wherein an emitter comprises of polysilicon emitter (128) and the doped region (130) (Balster, Fig. 1G, ¶0019, ¶0018) and the contact of the emitter including the silicide (140) and the metal (148) to provide contacts with optimized electrical resistivity.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the integrated circuit of van Takada/Mastroianni by forming a polysilicon emitter for the NPN and PNP bipolar transistors as the first and second contact elements as taught by Balster to have integrated circuit, wherein the first contact element and second contact element are formed of polysilicon material in order to provide emitter contacts with optimized electrical resistivity (Balster, ¶0005, ¶0009, ¶0019, ¶0018).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891